The opinion of the court was delivered by
Prentiss, J.
The question presented by the pleadings in this case is, whether the execution, set forth in the defendants’ plea in bar, is a justification of the trespass complained of; or rather, whether the judgement, upon which the execution issued, was vacated or annulled by the appeal taken from it, and the execution was consequently void. There is no doubt, that when an appeal is regularly allowed, in a case in which an appeal is given by law, the judgement appealed from ceases to have any force, and no execution can issue upon it. But when an appeal is granted in a case, where no appeal is given by law, or the appeal is irregularly or informally taken, and is quashed or dismissed by the appellate court, the appeal has no operation or effect upon the judgement. The dismissal annuls the appeal ab initio, and leaves the judgement appealed from in force, and execution may issue upon it the same as if no appeal had been allowed. If it were otherwise, the appellee, in such case, would be without remedy, as the appellate court, when an appeal is-dismissed, cannot affirm the judgement appealed from and award execution. •
It appears from the pleadings in this case, that the appeal, granted from the judgement on which the execution issued, was entered in the county court, and by that court dismissed. This adjudication of the appellate court, we think, must be held conclusive, until it is reversed. Whether the appeal was given by law, or was regularly taken, was a question within the cognizance of that court, and their judgement upon it cannot be re-examined or inquired into in this collateral action. If the appeal ought to have been sustained, and the dismissal of it was erroneous, the plaintiff should have removed the cause to this Court, or brought his writ of error, and obtained a reversal of the adjudication.
Judgement affirmed.